Citation Nr: 1516439	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-15 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a bilateral lower extremity disability, to include the lower legs and feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from January 1967 to October 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  But for January 2015 written arguments from the appellant's representative, this additional evidence has also been reviewed by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for a bilateral lower extremity disability, particularly a disability of his feet.  He has stated that, during his period of active duty, he wore Navy-issued "boone docker" style footwear while working on the flight deck of an aircraft carrier.  He has noted that his footwear often became saturated, including with aviation fuel.  The Veteran has also reported that his podiatrist at the Harry S. Truman VA Medical Center (VAMC) advised him that his current bilateral foot disability could have been caused by having to wear those saturated boone dockers in service.  

The record on appeal contains VA clinical records from the Harry S. Truman VAMC showing that, in May 2007, the appellant sought to establish care with VA.  He reported a history of bilateral great metatarsophalangeal (MTP) pain.  X-ray studies showed moderate degenerative joint disease affecting the great toe MTP joint.  The appellant was also diagnosed as having bilateral hallux limitus and hallux rigidus.  In August 2011, the appellant reported that his foot pain began shortly after boot camp and he attributed his pain to poor boots.  

After reviewing the record, the Board finds that additional evidentiary development is required.  VA's duty to assist includes providing a medical examination or obtaining a medical opinon when such is necessary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (holding that an examination is necessary where the record indicates that there may be a nexus between a current disability or symptoms and active service).  This a "low threshold."  Id.  

Given the evidence of record, the Board finds that a VA medical examination is necessary.  The Board also notes that this is in conformance with the request of the appellant's representative, who has requested a remand of this matter for the purpose of affording the appellant a VA medical examination.  

The appellant is also advised that the record currently contains his clinical records from the Harry S. Truman VAMC, but that these records do not contain a medical opinion linking his current foot disability to his active service or any incident therein, including the boone dockers he wore in the Navy.  He is advised that it would therefore be to his benefit to submit a statement from his VA podiatrist memorializing her opinion linking his current bilateral foot disability to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and ensure that it contains complete clinical records from the Harry S. Truman VAMC in Columbia, Missouri, for the period from August 2011 to the present.

2.  Upon completion of the foregoing development, the appellant should be afforded a VA medical examination for the purposes of determining the nature and etiology of any current lower extremity disability, to include disabilities of the lower legs and feet.  The claims folder and access to any additional records in the appellant's Virtual VA and VBMS files must be made available to the examiner for review in connection with the examination.

After examining the appellant and reviewing the record, the examiner should delineate all lower leg and foot disabilities identified on examination.  He or she should opine as to whether it is at least as likely as not that any current lower leg and/or foot disability identified on examination is at least as likely as not causally related to the appellant's active service or any incident therein, including wearing boone docker style boots.  

The examiner's opinion should include consideration of the entire record, including the appellant's reports to the effect that his foot pain began shortly after boot camp.  

A complete rationale must be given for any opinion offered.

3.  After the development requested has been completed, and after conducting any additional development deemed necessary based on the additional evidence received as a result of his remand, the AOJ should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the AOJ must provide the appellant and his representative with a supplemental statement of the case, and afford them an appropriate period of time for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




